Gilbert, J.,
dissenting. I dissent from the judgment of reversal. The proper judgment should be a dismissal of the writ of certiorari, because improvidently granted. There is presented no question of law of gravity and importance. The sole question, whether the issue of “fornication” should have been submitted to the jury is dependent upon a question of evidence or fact, that is, whether the evidence would support a conviction of fornication. It is of much importance that this court should adhere as rigidly as possible to established rules already declared in the grant or refusal of writs of certiorari.